JENKINS, J.,
concurs and assigns reasons.
hi concur in the result, but I add the following reasoning.
The record reflects that the defendant’s Motion to Reconsider Sentence did not include any attached medical documentation. “[T]his court is a court of record, which must limit its review to the evidence in the record before it.” Bd. of Directors of Indus. Dev. Bd. of City of New Orleans v. All Taxpayers, Prop. Owners, Citizens of City of New Orleans, 2003-0826, p. 4 (La.App. 4 Cir. 5/29/03), 848 So.2d 740, 744. The record also does not reflect that defense counsel properly introduced medical reports as evidence at the hearing on the Motion to Reconsider Sentence in order to support the argument that the defendant has suffered from schizophrenia and bi-polar disorder. Due to the lack of sufficient evidence in the record as to the issue of mental competency, this issue is more appropriately addressed through an application for post-conviction relief, filed in the trial court where a full evidentiary hearing can be conducted, rather than direct appeal. See State v. Bordes, 98-0086 (La.App. 4 Cir. 6/16/99), 748 So.2d 143; see also State v. Robinson, 12-22 (La.App. 5 Cir. 10/16/12) 102 So.3d 922.